 Case: 5:17-cv-00338-KKC Doc #: 48 Filed: 09/12/19 Page: 1 of 1 - Page ID#: 563




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON

TIMOTHY ROBINSON,
on behalf of T.R., a Minor,

               PLAINTIFF,
                                               CIVIL ACTION NO. 5:17-CV-0338-KKC
v.

ELI LILLY AND COMPANY,

               DEFENDANT.


                       DOCUM ENT TO BE FILED UNDER SEAL



      ELI LILLY’S MOTION TO
     EXCLUDE THE PROPOSED
     TESTIMONY OF THOMAS
         W. SADLER, PH.D.

           (TO BE FILED UNDER SEAL
            PENDING COURT ORDER)
